  

ERN DISTRICT OF MISSISSIPPI

ED

NOV 21 2019

    
    
     

THE UNITED STATES DISTRICT COUR]

FOR THE SOUTHERN DISTRICT OF MISSISBIPPI

    
 

EASTERN DIVISION
ARTHUR JOHNSTON —_
UNITED STATES OF AMERICA T
v. CRIMINAL NO. 2:19-cr-28-KS-MTP
SHAHJAHAN SULTAN, M.D. DEFENDANT

AGREED PRELIMINARY ORDER OF FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the Defendant,

SHAHJAHAN SULTAN, M.D. (hereinafter the “Defendant”), by and with the consent of his

attorney, and the UNITED STATES OF AMERICA (hereinafter the “Government”), agree that

the following findings are correct, and further agrees with the adjudications made herein.

Accordingly, the Court finds as follows:

1. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplement with the
Government to forfeit such property.

2, The Defendant agrees, the following assets (hereinafter the “Subject Property”):

 

One (1) 2014 Mercedes-Benz G550, VIN: WOCYC3HFIEX224651
One (1) 2014 BMW 535i, VIN: WBA5B1C55ED4785991
One (1) Diamond Ring purchased from Multi-Facet

 

 

 

 

constitute or are derived, directly or indirectly, from gross proceeds traceable to the

 

1 The United States does not intend to pursue a final order of forfeiture as to the One (1)
2014 BMW 535i, VIN: WBA5B1C55ED478599 1, but instead to return the vehicle to the

lienholder, for which the United States and the Defendant have entered into a separate forfeiture
agreement.

 
The Defendant and his attorney further agree that the Defendant will cooperate with the

United States to identify, locate, and dispose of the property subject to forfeiture or

substitute assets for such property, and that the United States may immediately begin the

seizure of assets to be forfeited as substitute property to satisfy the forfeiture money

judgment.

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a.

b.

That the Defendant shall forfeit to the United States the Subject Property.

A forfeiture money judgment in the amount of $2,324,945.54 is entered against the
Defendant.

The Court has determined, based on the Defendant’s Plea Agreement and Plea
Supplement, that the above described property is subject to forfeiture pursuant to
18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c), that the
Defendant had an interest in such property and that the Government has established
the requisite nexus between such property and such offense.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
siopeny in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(c)(1).

Any person, other than the above-named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and Defendant’s consent, this
Preliminary Order of Forfeiture shall become final as to the Defendant before
sentencing and shall be made part of the sentence of the Court. If no third party
files a timely claim, this order shall become the Final Order of Forfeiture, as
provided by Fed. R. Crim. P. 32.2(c)(2).

Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

The United States may seek a final order of forfeiture upon the expiration of the
claim period, and may immediately seek, at its discretion, interlocutory sale orders
of the Subject Property.

The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the

period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §

982(b), 31 U.S.C. §§ 5317(c) and 5332, and 28 U.S.C. § 2461(c) for the filing of

third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

SO ORDERED AND ADJUDGED this In

AGREED:

Kod \a AY

KATHLYN VAN BUSKIRK,
Assistant United States Attorney

 

MARY HELEN WALL,
Assistant United States Attorney

Spra_porrn

SARA ELIZABETH PORTER,
Trial Attorney

eA

SHAHJAHAN SULTAN, M.D.

it~

day of November, 2019.

UNITED STATES DISTRICT JUDGE

[I-21 - 19.

Date

 

 

Date

i /2 [19

Daté j

Wfel/ 2019

Date

 

7 Aah Gi Ge oe [} d)- 2014

CHARLES R. MCRAE
Attorney for Defendant

Date
